EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
May 19, 2009 (“Effective Date”) by and between LiveDeal, Inc., a Nevada
corporation (the “Company”) and Richard F. Sommer (“Executive”).


In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:


1.           Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of the Agreement, as
an employee of the Company in the position of President and Chief Executive
Officer.  Executive will perform all services and acts reasonably necessary to
fulfill the duties and responsibilities of his positions and will render such
services on the terms set forth herein and will report to the Chairman of the
Board of Directors of the Company (the “Chairman”) and the Company’s Board of
directors (the “Board”).  Executive will have such other executive and
managerial powers and duties with respect to the Company as may reasonably be
assigned to him by the Chairman and the Board, to the extent consistent with his
positions and status as set forth above.  Executive agrees to faithfully perform
the lawful duties assigned to him pursuant to this Agreement to the best of his
abilities and to devote all of his business time and attention to the Company’s
business and not to any other business.  Notwithstanding the foregoing,
Executive may (a) serve on civic or charitable or not-for-profit industry
related organizations, (b) engage in charitable, civic, educational,
professional community and/or industry activities without remuneration therefor
and (c) manage personal and family investments, so long as such activities do
not interfere with the performance of Executive’s duties under this
Agreement.  Executive also may serve on the board of directors or advisory
committee of other for-profit enterprises subject to the consent of the Chairman
and the Board, which shall not unreasonably be withheld; provided, however that
Executive shall not serve on more than three such boards of directors (including
the Company’s) at the same time.


2.           Term.  This Agreement is for a three-year period (the “Term”)
commencing on the Effective Date hereof and terminating on the third anniversary
of the Effective Date, or upon the date of termination of employment pursuant to
Section 8 of this Agreement; provided, however, that the Term may be extended as
mutually agreed to by the parties.


3.           Place of Performance.  Executive may perform his duties and conduct
his business on behalf of the Company at remote locations of his choosing by
telecommuting; provided that such practice shall not substantially interfere
with the performance of Executive’s duties hereunder and provided, further that
at least 50% of his time in performing his duties is spent physically in the
Company’s offices in either Santa Clara, CA or Las Vegas, NV.


4.           Compensation.


(a)           Salary.  Executive shall be paid a salary at the annual rate of
$300,000 (the “Salary”), payable in accordance with the Company’s regular
payroll practices, subject to all applicable withholdings, including taxes.


(b)           Performance Bonuses.  Executive will be entitled to receive up to
$100,000 per year of a performance bonus in the event the Company reaches
certain performance measures established by the Compensation Committee of the
Board or the entire Board.  All bonuses payable under this Section 4(b) will be
subject to all applicable withholdings, including taxes.

 
 

--------------------------------------------------------------------------------

 


(c)           Success Fee.  In the event of the (i) sale of the Company (by
merger, consolidation, sale of all or substantially all of its assets, sale of
control or other means) in a single transaction or series of related
transactions or (ii) disposition of assets, in each case that results in either
proceeds received by the Company’s shareholders or a subsequent distribution of
proceeds to the Company’s shareholders in excess of $9,000,000 beginning from
the date of this Agreement (including pursuant to a dividend of any cash held by
the Company as of the date of this Agreement), the Company agrees to pay you a
fee in cash (“Success Fee”) equal to 2% of the amount received directly by the
Company’s shareholders in excess of the $9,000,000 if you have performed the
services required of you to the reasonable satisfaction of the Company as
determined by the Board of Directors of the Company.   If earned, you will
receive the Success Fee at the time the shareholders receive the qualifying
proceeds or distribution.


You agree to advise, assist and represent the Company in connection with any
disposition of assets or sale of the Company, including but not limited to (i)
identifying, introducing and consulting as to strategy for initiating
discussions with, potential purchasers, (ii) assisting in structuring the
transaction, (iii) participating actively in any negotiation of the terms and
conditions of the transaction, (iv) assisting in the preparation of definitive
documentation, and (v) assisting the Company to close the transaction, in each
case to the extent requested and in the manner directed by the Company’s Board
of Directors.


The Company, through its Board of Directors, reserves total and unrestricted
control of any such transaction, disposition or distribution including, without
limitation, the right not to enter into or consummate any such transaction,
disposition or distribution (irrespective of the reason therefor), to determine
the value or price and other terms and the value of any non−cash consideration.
Your entitlement to the Success Fee is dependent on the actual closing or
consummation of the transactions and actual distribution or realization or
proceeds to or by the Company’s shareholders without regard to the reason for a
failure or inability to do so.


5.           Business Expenses.  During the Term, the Company will reimburse
Executive for all reasonable business expenses incurred by him in connection
with his employment and the performance of his duties as provided hereunder,
upon submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures for executives of Executive’s
position and status.


6.           Vacation, Holidays and Sick Leave. During the Term, Executive will
be entitled to four weeks of paid vacation per year, paid holidays and paid sick
leave, all in accordance with the Company’s standard policies for its officers,
as may be amended from time to time.


7.           Benefits.  During the Term, Executive will be eligible to
participate fully in all health and benefit plans available to senior officers
of the Company generally, as the same may be amended from time to time by the
Board.


8.           Termination of Employment.


(a)           Notwithstanding any provision of this Agreement to the contrary,
the employment of Executive hereunder will terminate on the first to occur of
the following dates:


(i)           the date of Executive’s death;


(ii)          in the event that Executive has experienced a Disability (as
defined below), the date on which  the Company gives Executive notice of
termination on account of Disability;

 
2

--------------------------------------------------------------------------------

 


(iii)         in the event that  Executive has engaged in conduct that
constitutes Cause (as defined below), the date on which  the Company gives
notice of termination for Cause;


(iv)        expiration of the Term; or


(v)         the date on which the Company gives Executive notice of termination
for any reason other than the reasons set forth in Sections 8(a)(i) through (iv)
above.


(b)          For purposes of this Agreement, “Disability” will mean an illness,
injury or other incapacitating condition as a result of which Executive is
unable to perform, with reasonable accommodation, the services required to be
performed under this Agreement for 10 consecutive days during the
Term.  Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time.  Any determination as to the
existence of a Disability will be made by a physician mutually selected by the
Company and Executive.


(c)          For purposes of this Agreement, “Cause” will mean the occurrence of
any of the following events, as reasonably determined by the Board:


(i)           Executive’s willful and continued refusal to substantially perform
his duties hereunder;


(ii)          Executive’s conviction of a felony, or his guilty plea to or entry
of a nolo contendere plea to a felony charge; or


(iii)         Executive’s breach of any material term of this Agreement or the
Company’s written policies and procedures, as in effect from time to time.


9.           Compensation in Event of Termination.  Upon termination of this
Agreement and Executive’s employment, the Company will have no further
obligation to Executive except to pay the amounts set forth in this Section 9.


(a)           In the event Executive’s employment is terminated pursuant to
Section 8(a)(i), (ii), (iii) or (iv) on or before the expiration of the Term,
Executive will be entitled to payment of any earned but unpaid Salary through
the date of termination.  Any bonuses, fees or payments due to Executive under
Section 4(b) above shall be paid to Executive as set forth therein.


(b)           In the event Executive’s employment is terminated pursuant to
Section 8(a)(v) on or before the expiration of the Term, and provided that
Executive (i) formally resigns in writing from the Board and as an officer and
director of any subsidiary of the Company, and (ii) executes a valid release of
any and all claims that Executive may have relating to his employment against
the Company and its agents, including, but not limited to, its officers,
directors and employees, in a form provided by the Company and that contains a
12-month non-solicitation clause, Executive will be entitled to continue
receiving Salary for a period of three months, subject to all applicable
withholdings and taxes.  Any bonuses, fees or payments due to Executive under
Section 4(b) above shall be paid to Executive as set forth
therein.  Notwithstanding the foregoing, upon termination of Executive for any
reason or upon resignation by Executive and unless waived in writing by the
Chairman, Executive hereby agrees and will be deemed to have immediately
resigned as a member of the Board and as a director and officer of any
subsidiary of the Company.

 
3

--------------------------------------------------------------------------------

 



10.         Confidentiality.  Executive covenants and agrees that he will not at
any time during or after the end of the Term, without written consent of the
Company or as may be required by law or valid legal process, directly or
indirectly, use for his own account, or disclose to any person, firm or
corporation, other than authorized officers, directors, attorneys, accountants
and employees of the Company or its Affiliates (as defined below), Confidential
Information (as hereinafter defined) of the Company.  As used herein,
“Confidential Information” of the Company means information about the Company of
any kind, nature or description, including but not limited to, any proprietary
information, trade secrets, data, formulae, supplier, client and customer lists
or requirements, price lists or pricing structures, marketing and sales
information, business plans or dealings and financial information and plans as
well as papers, resumes and records (including computer records) that are
disclosed to or otherwise known to Executive as a direct or indirect consequence
of Executive’s employment with the Company, which information is not generally
known to the public or in the businesses in which the Company is
engaged.  Confidential Information also includes any information furnished to
the Company by a third party with restrictions on its use or further disclosure.


11.         Non-Disparagement.  During and after the Term, each of Executive and
the Company covenants and agrees that he/it will not make disparaging or
derogatory comments about the other party, or any of its or its Affiliate’s
respective directors, officers, employees, suppliers, customers, distributors,
sales representatives, licensees, business, operations, products or services.


12.         Dispute Resolution.  Except for an action exclusively seeking
injunctive relief, any disagreement, claim or controversy arising under or in
connection with this Agreement, including Executive’s employment or termination
of employment with the Company will be resolved exclusively by arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“Rules”), provided that, the arbitrator will allow for such discovery as would
otherwise be allowed under the California Code of Civil Procedure, including
access to essential documents and witnesses; provided further, that the Rules
will be modified by the arbitrator to the extent necessary to be consistent with
applicable law.  The arbitration will take place in San Francisco, CA.  The
award of the arbitrator with respect to such disagreement, claim or controversy
will be in writing with sufficient explanation to allow for such meaningful
judicial review as permitted by law, and that such decision will be enforceable
in any court of competent jurisdiction and will be binding on the parties
hereto.  The remedies available in arbitration will be identical to those
allowed at law.  The arbitrator will be entitled to award reasonable attorneys’
fees to the prevailing party in any arbitration or judicial action under this
Agreement, consistent with applicable law.  The Company and Executive each will
pay its or his own attorneys’ fees and costs in any such arbitration, provided
that, the Company will pay for any costs, including the arbitrator’s fee, that
Executive would not have otherwise incurred if the dispute were adjudicated in a
court of law, rather than through arbitration.


13.         Binding Agreement.


(a)           This Agreement is a personal contract and the rights and interests
of Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered or hypothecated by him, provided that all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by Executive’s
personal or legal representatives, executors, heirs, administrators, successors,
distributors, devisees and legatees.


(b)           In addition to any obligations imposed by law, any successor to
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the assets of the Company, is bound by
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 
4

--------------------------------------------------------------------------------

 


14.         Enforceability.  Executive represents and warrants to and covenants
with the Company as follows:
 
(a)           Executive acknowledges and agrees to the adequacy and receipt of
the Salary and other benefits provided to Executive under this Agreement for
each of the covenants set forth in this Agreement, and that the Company regards
Executive’s commitment to abide by such covenants as an essential condition to
the Company’s agreement to enter into this Agreement and to pay Executive such
benefits.
 
(b)          Executive acknowledges and agrees that the covenants set forth in
this Agreement are reasonably necessary for the protection of the interests of
the Company, are reasonable as to duration, scope and territory, and are not
unreasonably restrictive of Executive.
 
(c)           The Company’s remedy at law for breach of any of the covenants set
forth in this Agreement will be inadequate.  In addition to any other rights or
remedies that the Company may have, Employer shall be entitled to injunctive
relief, without posting bond.
 
15.         Return of Company Property.  Executive agrees that following the
termination of his employment for any reason, he will promptly return all
property of the Company, its Affiliates and any divisions thereof he may have
managed that is then in or thereafter comes into his possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing, as well as
any materials or equipment supplied by the Company to Executive.


16.         Entire Agreement.  This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or written, previously
entered into by them with respect thereto.  Executive represents that, in
executing this Agreement, he does not rely, and has not relied, on any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement otherwise.


17.         Amendment or Modification, Waiver.  No provision of this Agreement
may be amended or waived unless such amendment or waiver is agreed to in
writing, signed by Executive and by a duly authorized officer of the
Company.  The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same.  Waiver by either party hereto
of any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.


18.         Notices.  Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or fax or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:


To Executive at:


Richard Sommer
______________________
______________________
Phone: (___) ___-________


To the Company at:

 
5

--------------------------------------------------------------------------------

 


LiveDeal, Inc.
2490 E. Sunset Rd., #100
Las Vegas, NV 89120
Phone: (702) 939-0230
Fax: (702) 939-0246
Attention: CFO


With a copy (which shall not constitute notice hereunder) to:


Daniel M. Mahoney, Esq.
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St., 10th Floor
Phoenix, Arizona 85004
Phone: (602) 382-6206
Fax: (602) 382-6070


Any notice delivered personally or by courier under this Section will be deemed
given on the date delivered.  Any notice sent by fax or registered or certified
mail, postage prepaid, return receipt requested, will be deemed given on the
date faxed or mailed.  Each party may change the address to which notices are to
be sent by giving notice of such change in conformity with the provisions of
this Section.


19.         Severability.  In the event that any one or more of the provisions
of this Agreement will be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement will not
in any way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement will be held to be excessively broad as
to duration, activity or subject, such provisions will be constructed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


20.         Survivorship.  The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
for the intended preservation of such rights and obligations.


21.         Each Party the Drafter.  This Agreement and the provisions contained
in it will not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.


22.         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, without regard to its conflicts
of laws principles.


23.         Headings.  All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


24.         Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.


[Signature Page Follows]

 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
LIVEDEAL, INC., a Nevada corporation
 
EXECUTIVE
       
     
   
     
By: Rajesh Navar
 
Richard F. Sommer
Its: Chairman of the Board
   

 
[RICHARD SOMMER EMPLOYMENT AGREEMENT]

 
7

--------------------------------------------------------------------------------

 
